ATTORNEY GRIEVANCE COMMISSION                                     IN THE
OF MARYLAND                                                       COURT OF APPEALS
                                                                  OF MARYLAND
        Petitioner
                                                                  Misc. Docket AG
V.
                                                                  No.    33
MARK GALBRAITH
                                                                  September Term, 2015
                Respondent

                     ***********************************************



                                                 ORDER

        This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action pursuant to Maryland Rule 16-773(6), with attached certified copy of an Order

issued September 12, 2014 by the Virginia State Bar Disciplinary Board (Attachment A), wherein the

Virginia State Bar revoked the Respondent's license; and with attached certified copy of an Order

issued April 30, 2015 by the District of Columbia Court of Appeals (Attachment B), wherein the

District of Columbia Court of Appeals disbarred Respondent from the practice of law; and it

appearing that said Mark Galbraith is admitted to the Bar of this Court;

        NOW, THEREFORE, it is this 13th              day of        August           ,2015,

        ORDERED, by the Court of Appeals of Maryland, pursuant to Maryland Rule 16-773(d), that

Mark Galbraith, Respondent, be, and he hereby is, suspended, effective immediately, from the

practice of law in this State, pending further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Mark Galbraith from the

register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection

Fund of the Bar of Maryland and the Clerks of all courts in this State in accordance with Maryland

Rule 16-760(e).


                                                           /s/ Clayton Greene Jr.
                                                           JUDGE